Kirby, J., (after stating the facts). Appellant brings this suit in replevin for the machinery and appliances installed in the State Agricultural School for the First District at Jonesboro, under the terms of a contract of sale thereof made by it with the directors of said school, in which it reserved the title to the property until it was paid for and the right to take possession thereof upon the failure to pay the remainder of the purchase price. Appellees have no interest, whatever, in the property, in their individual capacity, nor connection with it, except as representatives of the State as trustees of said school. The school, itself, is but a governmental agency, not authorized by the statutes to sue and be sued and the recovery is sought under the terms of the contract .made with this governmental agency necessarily involving its rights and being in effect and in fact but a suit against the State. No relief is sought against appellees in their individual capacity and none can be had against them as representatives of the agency of the State and its sovereignty, for our Constitution declares: “The State of Arkansas shall never be made defendant in any of her courts.” Art. 5, § 19; Pitcock v. State, 91 Ark. 527; Jobe v. Urquhart, 98 Ark. 525. The judgment is affirmed.